Citation Nr: 1111711	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-13 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for hypertension (HTN), to include as secondary to service-connected PTSD.  

2. Entitlement to service connection for a gastrointestinal disability (variously diagnosed as irritable colon syndrome and/or diverticulitis), as secondary to medications taken for service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs *VA) Regional Office (RO), in Nashville, Tennessee. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, another remand is required in this case.  VA's duty to assist includes providing an adequate examination when such an examination is indicated. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations. Stefl, 21 Vet. App. at 123.

The Veteran contends that his hypertension was caused or aggravated by his service-connected PTSD.  In other words, he believes that service connection is warranted on a secondary basis.  

The Board remanded the Veteran's claim in October 2009 for a VA examination to determine the etiology of the hypertension and to determine whether such condition was caused or aggravated by the service-connected PTSD.  In February 2010, the VA examiner stated that since he was "not a mental health expert" he was unable to conclude whether the hypertension was worsened by the PTSD.  Accordingly, in deferring his opinion to a mental health expert, the examiner failed to address any potential etiologies with respect to the hypertension.  Such an opinion (or non-opinion) is an inadequate basis upon which to decide the current claim.  Moreover, as hypertension is classified as a chronic cardiac condition, it is not entirely clear why a mental health professional would be any more qualified to opine as to hypertension as would a medical doctor or cardiologist.  For these reasons, the Board finds that the February 2010 opinion is inadequate; accordingly, the Veteran should be scheduled for a new VA examination (conducted by a different VA examiner) to address the etiology of his hypertension. Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

The Veteran also asserts that service connection is warranted on a secondary basis for a gastrointestinal disability.  In particular, he contends that he has been taking NSAIDS, among other medications, for his service-connected disabilities (and in particular, his service-connected residuals of a combat-related gunshot wound) since the 1960's.  He believes that long-term use of such medications has caused or aggravated his gastrointestinal disorders, variously diagnosed as GERD, presbyesophagus, and colon diverticula.  

Again, the Board remanded the claim in October 2009 for a VA examination to determine the etiology of the gastrointestinal disorders and to determine whether the medications taken for the service-connected disabilities caused/aggravated such conditions.  In a February 2010 VA examination report, the examiner concluded that the GERD was likely age related.  In so finding, he opined that NSAIDs "frequently exacerbate GERD" but that it was a "transient phenomenon."  He stated that he would not expect "short term use to cause permanent impairment of GERD."  

As noted above, and as reiterated by the Veteran's representative in a February 2011 statement, the Veteran has been treating the pain caused by his service-connected foot, back, and knee with NSAIDs for a longstanding period of time.  As the examiner only opined as to short-term NSAID use (which is not relevant here), and failed to address the Veteran's long-term NSAID use and its impact on the GI disabilities, a remand for an addendum to the February 2010 examination is necessary to address this question.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA cardiology examination, preferably by a cardiologist, in light of the nature of the claim, to determine the current nature and likely etiology of the Veteran's essential hypertension.  In so doing, the examiner should provide an opinion as to whether is it at least as likely as not (a 50 percent or greater likelihood) that such disorder was caused by, is aggravated by or is otherwise related to, the service- connected PTSD. A complete rationale should accompany all opinions expressed.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.

2. Refer the claims folder to the examiner who performed the February 20100 examination (if available) to obtain an addendum opinion as to the etiology of the diagnosed GERD, presbyesophagus, and colon diverticula. Specifically, the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's long-term (as opposed to short-term) NSAID use (for pain management of service-connected disabilities) aggravated (i.e., caused a permanent worsening beyond the natural progression of the disease) any diagnosed GI disorders.  

Any opinion offered should be accompanied by a clear rationale.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

If the examiner who performed the February 2010 examination finds that another examination is necessary or is unavailable to complete this addendum, the Veteran should be scheduled for a new examination. 

The claims folder must be made available to the examiner for review in conjunction with the examination. A complete rationale for all opinions should be provided. If the examiner cannot reach a conclusion without resorting to speculation, he or she should explain why a response would be speculative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



